DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 2 and 8 in the response filed 4 August 2021 are acknowledged by the Examiner. 
Claims 1-24 remain pending.
Species I, Fig 1-4, remains the elected species.
Claims 1-11 are under consideration.
Claims 12-24 remain withdrawn.

Response to Arguments
Applicants’ amendment to claim 8 has overcome the claim objection, it is therefore withdrawn.
Applicants’ amendment to claim 2 has overcome the 112b rejection of claim 2-3, it is therefore withdrawn.
With respect to Ferragamo, Applicant’ argues the prior art does not disclose a load transmission hoop, emphasis added to the “hoop” to imply that Ferragamo is not a hoop structure, Examiner disagrees. The Applicant has detailed within the Specification the potential structure of the hoop ([0028], ring, loop, enclosed piece of material with an aperture extending therethrough…can be rectangular, circular, or any other suitable geometry), Examiner has relied upon this definition as well as the dictionary definition, a circular figure or object, Merriam-Webster; circular- of or relating to a circle, Merriam-Webster. Transmission hoop 5 has at least two circular members 6/6 which are connected by the remainder of the hoop which extends around the distal portion of the rigid shell 13/22, further, frame 5 is shown and detailed to be U-shaped (col 3 ln 10-15) which extends around the distal portion of the rigid shell 13/22 thus is also interpreted to have a circular shape and thus be a hoop. Further, as the hoop may be any suitable geometry by the Specification standards, the structure of Ferragamo meets the limitation. 
Applicant argues that Broesel also does not disclose a hoop, however Broesel is not relied upon for this feature. Ford teaches an analogous lower limb support having a restraint 18, with a proximal strap 19 and distal strap 20, and a load hoop (member 13) that is connected to and extending around (Fig 1, from beneath to above, thus around, and can be adjusted) the distal portion 20 (Fig 2) as well as the 
Examiner’s rejection in maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo (US 1399606) in view of Broens (US 2011/0185506).
With respect to claim 1, Ferragamo discloses A surgical boot system (Fig 1, surgical appliance), comprising: [a] rigid shell having a proximal portion and a distal portion (Fig 1, col 3 ln 30-35, col 3 ln 55-60, shell is board 13 and bar 22 detailed to be rigid, proximal portion interpreted to be by the user’s ankle, distal portion interpreted to be by the user’s sole); a soft liner attached to the rigid shell (Fig 1, liner 14, shown attached to the shell detailed to be rubber or leather, and to have a pad 19 both interpreted to be soft), extending along at least one of the proximal portion and the distal portion (Fig 1, liner 14 shown to extend across the proximal portion/user ankle); at least one strap assembly extending around the rigid shell (Fig 1, strap is buckle system 16 with shield 17); a load transmission hoop (Fig 2, hoop 5) connected to and extending around the distal portion of the rigid shell (Fig 2, hoop 5 shown around the heel/distal portion and connected via screws 23); an attachment point connected to the load transmission hoop (Fig 2, attachment point 7); and wherein the rigid shell is pivotable about the attachment point (col 3 ln 10-20, ring 7 swivels and thus pivots, would also pivot at connector hook of bar 8).  
Ferragamo is silent on the rigid shell is an L-shaped rigid shell.
Broens teaches an analogous lower limb support having a rigid shell 40 that is an L-shaped shell (Fig 7).

With respect to claim 2, Ferragamo/Broens discloses The system of claim 1, wherein the at least one strap assembly comprises a strap having a strap pad connected thereto (Ferragamo Fig 1, strap 16/17 with pad 18).  
With respect to claim 3, Ferragamo/Broens discloses The system of claim 2, wherein each strap has an adjustment mechanism configured to tension the respective strap assembly around the rigid shell (Ferragamo Fig 1, strap 16/17 with buckles 16 being an example of an adjustment mechanism).  
With respect to claim 4, Ferragamo/Broens discloses The system of claim 1.
Ferragamo/Broens as it is currently combined is silent on wherein the attachment point is a sphere connected to the load transmission hoop by a shaft.  
	Broens further teaches an analogous limb support 40 and attachment portion 36 wherein the attachment point is a sphere (Fig 7) connected to the load transmission hoop by a shaft (Fig 7, shaft show connecting sphere 36 to support 40).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment point of Ferragamo/Broens to be a ball joint as taught by Broens to allow for numerous attachment and adjusting possibilities (Broens [0012]).
With respect to claim 5, Ferragamo/Broens discloses The system of claim 1, wherein the load transmission hoop is rectangular or D- shaped (Ferragamo Fig 2, loop 5 is shown to be rectangular as the three sides shown resemble a rectangle).  
With respect to claim 6, Ferragamo/Broens discloses The system of claim 1, further comprising one or more connectors attaching the load transmission hoop to the distal portion of the rigid shell (Ferragamo Fig 2, screw hooks 23 are an example of a connector).  
With respect to claim 7, Ferragamo/Broens discloses The system of claim 1, wherein the soft liner is removably attached to the rigid shell Ferragamo col 3 ln 45-50, padded surfaces 19 may be removed).  
With respect to claim 8, Ferragamo/Broens discloses The system of claim 1, wherein the attachment point (Ferragamo attachment point 7) is configured to interface with a hip distractor apparatus (Ferragamo, Fig 2, attachment point 7 is an attachable and detachable ring thus would be capable of attaching to a hip distractor on similar structure to the turnbuckle 8).

Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broesel (US 2757058) in view of Ford (US 3982742), amended for clarity.
With respect to claim 1, Broesel discloses A surgical boot system (Fig 1, surgical appliance), comprising: an L shaped rigid shell having a proximal portion and a distal portion (Fig 1, rigid L shaped shell with proximal portion 4 and distal portion 11, rigid: col 1 ln 55-60 and col 2 ln 55-60); a soft liner attached to the rigid shell (Fig 1, soft liner 6, col 2 ln 50-55), extending along at least one of the proximal portion and the distal portion (Fig 1, liner 6 shown to extend across the proximal portion); at least one strap assembly extending around the rigid shell (Fig 1, strap assembly 8); a load transmission [member] (Fig 2, load hoop 2, interpreted as a hoop as it is elongated and curved) connected to the distal portion of the rigid shell (Fig 1, extends from below to above the distal portion, and indirectly attached to the distal portion 11); an attachment point connected to the load transmission hoop (Fig 2, attachment point 3); and wherein the rigid shell is pivotable about the attachment point (col 2 ln 40-45, attachment point is a universal joint 3 that allows pivoting).  
Broesel is silent on a load transmission hoop connected to and extending around the distal portion of the rigid shell.
Ford teaches an analogous lower limb support having a restraint 18, with a proximal strap 19 and distal strap 20, and a load hoop (member 13) that is connected to and extending around (Fig 1, from beneath to above, thus around, and can be adjusted) the distal portion 20 (Fig 2) as well as the proximal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load bearing member of Broesel to be hooped shaped as taught by Ford in order to allow for increased user comfort (Ford col 1 ln 55-60).
With respect to claim 10, Broesel/Ford discloses The system of claim 1, wherein at least one of the distal portion of the shell or the proximal portion of the shell is substantially u-shaped and extends along a longitudinal axis (Broesel Fig 2, proximal portion 4 shown substantially U-shaped in the cross section and extends along a longitudinal axis).  
With respect to claim 11, Broesel/Ford discloses The system of claim 1, wherein the distal portion of the shell extends along a first longitudinal axis (Broesel Annotated Fig 1) and the proximal portion extends along a second and different longitudinal axis (Broesel Annotated Fig 1).

    PNG
    media_image1.png
    464
    1024
    media_image1.png
    Greyscale

Annotated Fig 1, Broesel

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broesel/Ford as applied to claim 1 above, and further in view of Chang et al (US 2008/0294083).
With respect to claim 9, Broesel/Ford discloses The system of claim 1, wherein the proximal portion of the shell is configured to cover only an anterior of a leg (Broesel Fig 2, proximal portion 4 covers and anterior of the leg).  
	Broesel/Ford is silent on and the distal portion of the shell is configured to cover only a dorsal surface of a foot of a patient when in use.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Broesel/Ford to be only on the dorsal surface of the foot as taught by Chang et al as the resulting shape reduces device irritation and improve comfort (Chang et al [0009]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786